FILED
                                                                       JUNE 15, 2021
                                                               In the Office of the Clerk of Court
                                                              WA State Court of Appeals, Division III




          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                             DIVISION THREE

In the Matter of the Custody of              )
                                             )         No. 37108-5-III
SA-M,                                        )
                                             )
                                             )         PUBLISHED OPINION


        STAAB, J. — In 2016, Karina Morales-Rodriguez was murdered at her work. At

the time of her death, Ms. Morales-Rodriguez was living with and engaged to the

petitioner, Gabriel Pinon. Their blended family included SA-M, Ms. Morales-Rodriguez’s

five-year-old daughter from her prior relationship with the respondent, Jose Luis Alvarez.

Shortly after Ms. Morales-Rodriguez was killed, Mr. Pinon filed a petition for custody of

SA-M. Mr. Alvarez disputed this petition and sought custody as well. In 2019, Mr. Pinon

amended his petition for custody to include a claim under the newly enacted de facto

parenting statute, RCW 26.26A.440.

        This case provides an opportunity to interpret and apply RCW 26.26A.440. We

conclude that the trial court properly focused on SA-M’s relationship with Mr. Pinon in

finding that Mr. Pinon was SA-M’s de facto parent. Under the statute, the child’s best

interest in continuing the relationship is now a primary factor in determining whether a de

facto parentage exists. If custody is an issue, the court must then make a separate
No. 37108-5-III
In re Custody of SA-M


determination of the child’s best interest for purposes of custody and a scheduling order.

The two interests are not necessarily the same. In this case, substantial evidence supports

the trial court’s finding that it is in SA-M’s best interest for the de facto parent to retain

primary custody while limiting Mr. Alvarez’s residential time with his daughter. We

affirm.

                                            FACTS
   BACKGROUND

          SA-M was born in 2010 to Karina Morales-Rodriguez and Jose Luis Alvarez. Ms.

Morales and Mr. Alvarez ended their relationship at some point in early 2012, and Ms.

Morales began living with Gabriel Pinon in April 2012. At the time, SA-M was 18

months old. Shortly thereafter, Mr. Alvarez moved to Oklahoma.

          For the next four years, Ms. Morales and Mr. Pinon continued to live together as a

family. Mr. Pinon was heavily involved in SA-M’s life and was the only father she knew.

He took SA-M to school nearly every day and was involved in her education. The two

had a close and bonded relationship. SA-M considered Mr. Pinon her father and always

referred to him as “dad.”

          SA-M’s mother, Ms. Morales-Rodriguez, encouraged their relationship, especially

after Mr. Alvarez moved out of state. Mr. Alvarez was largely absent from SA-M’s life,

although he engaged in periodic phone calls every three to four months. From 2012 to

2016, Mr. Alvarez visited his daughter one time.


                                                2
No. 37108-5-III
In re Custody of SA-M


       By 2016, Ms. Morales and Mr. Pinon were engaged to be married. These plans

were cut short when Ms. Morales was murdered at her job. At the time, there were four

children in their family, Mr. Pinon’s two children from a prior marriage, SA-M, and the

couples’ young child.


   PRETRIAL EVENTS

       Several weeks after Ms. Morales’ death, Mr. Pinon filed a pro se petition for third-

party custody of SA-M and made arrangements to serve Mr. Alvarez. Mr. Alvarez moved

back to Yakima and responded to Mr. Pinon’s petition by seeking custody of SA-M. Mr.

Pinon hired counsel, filed an amended petition to include a claim for common law de facto

parent, and moved to retain custody of SA-M.

       At an initial hearing, the court granted Mr. Pinon’s motion to retain custody,

reserved the issue of de facto parenting for trial, and ordered visitation with Mr. Alvarez.

Mr. Alvarez took advantage of his scheduled visitation, took a parenting class, and filed a

motion to transfer custody in August 2016. The commissioner denied the motion but

appointed a guardian ad litem (GAL).

       At a hearing in April 2017, the court adopted the GAL’s report. After interviewing

the parties and numerous witnesses, the GAL concluded that both men seemed capable of

fulfilling parental duties, although he expressed concern that Mr. Alvarez had been

willingly non-present for an extended period of time and was not aware of SA-M’s



                                              3
No. 37108-5-III
In re Custody of SA-M


progress in school or mental health issues. The GAL noted that if this were a case

between two legal parents, he would not recommend a change of custody from Mr. Pinon

to Mr. Alvarez. But since he did not find the extreme circumstances needed to justify a

nonparental custody order, the GAL recommended a slow transition of custody from Mr.

Pinon to Mr. Alvarez.

       Trial on Mr. Pinon’s petition was continued several times as Mr. Alvarez cycled

through attorneys. Meanwhile, as SA-M transitioned to custody with Mr. Alvarez, her

grades in school fell, and her mental health deteriorated. Several reports were filed with

Child Protective Services (CPS) regarding Mr. Alvarez’s care of SA-M. In one instance,

SA-M told a school counselor that Mr. Alvarez had hit her with the metal part of a belt,

leaving a bruise on her rib cage. In another report, a hospital called CPS after SA-M was

found some distance from Mr. Alvarez’s home at 11:00 p.m. She was treated for

scratches that she said were from her father hitting her with a fishing pole. Mr. Alvarez

told the police that SA-M regularly runs away from home.

       In follow-up investigations, a social worker noted that SA-M sometimes tells “tall

tales” and exaggerates about being hit and her needs being met. SA-M and Mr. Alvarez

began therapy sessions together and their relationship improved. After several follow-up

visits in which no concerns were noted, the case was marked as ready for closure.

       In March 2019, CPS received two more anonymous reports of abuse by Mr.

Alvarez against SA-M. The anonymous source alleged that Mr. Alvarez regularly hit SA-

                                             4
No. 37108-5-III
In re Custody of SA-M


M with a belt, pulled her by the ear and hair, and otherwise physically abused her. It

appears these reports were made by Mr. Alvarez’s ex-girlfriend, Veronica Granillo, who is

also the mother of his second child born in 2018. At no point did any of these reports

result in SA-M being removed from Mr. Alvarez’s home.

       Trial was continued for the last time from May 2019 to July to allow the GAL to

review newly available CPS reports and update the GAL report. In the meantime, Mr.

Pinon filed a petition for de facto parentage under the newly enacted de facto parenting

statute, RCW 26.26A.440.


   TRIAL

       At trial, several witnesses testified for both parties. Only some of the testimony is

outlined below.

       Mr. Pinon testified about the strength and nature of his relationship with SA-M—

how she grew up calling him dad and how he regarded her as his daughter on the same

footing with his other children. He testified about how Ms. Morales-Rodriguez regarded

him as a good parent to SA-M. He testified about how he arranged for SA-M to see a

therapist in the wake of her mother’s death until custody switched to Mr. Alvarez. He

testified how he felt Mr. Alvarez was not a fit parent—he observed SA-M returning

wearing clothing inappropriate for the weather, using social media inappropriately and




                                              5
No. 37108-5-III
In re Custody of SA-M


performing much worse in school. He observed SA-M struggling with transfers to Mr.

Alvarez, and was concerned about the CPS reports.

       Mr. Alvarez’s ex-girlfriend, Veronica Granillo, testified on behalf of Mr. Pinon. She

stated that she had a six-month relationship with Mr. Alvarez and during that time she

became pregnant with his daughter, who was eleven months old at the time of trial. Ms.

Granillo testified that while she was in a relationship with Mr. Alvarez, he treated SA-M

poorly—pulling her hair and ears, spanking her with a belt, not using a car seat or seatbelt,

not bathing her, and not knowing her whereabouts at times. She stated that she would

intervene during episodes of physical abuse and hug SA-M. She further testified that Mr.

Alvarez’s sister is the one who primarily performs parenting duties when SA-M is with him.

She recalled that at one point Mr. Alvarez threatened to take SA-M to Mexico and leave her

there if he lost this case. She testified that she sends pictures of their daughter to Mr.

Alvarez, but that he never responds and has no interest in custody of his other daughter.

       Mr. Alvarez testified that he was present for SA-M’s birth, first steps, and first

word. He said he left Washington after his relationship with Ms. Morales ended so he

could find work. He called SA-M every three or four months, and visited her in 2014 for

a few days. He also sent $200 to SA-M’s mother every month.

       Mr. Alvarez testified that his relationship with SA-M has improved since they

started counseling. He believes Mr. Pinon wants to exclude SA-M from his life. He

testified that he performs all parenting functions and attends school events. He denied

                                               6
No. 37108-5-III
In re Custody of SA-M


ever physically abusing SA-M and denied ever spanking her. He testified that SA-M was

hit with a belt when he hit a table in anger and the belt fell off the table. He testified that

Ms. Granillo owes him money for bills. Although he denied telling SA-M to make up

allegations against Mr. Pinon, Mr. Alvarez confirmed that he does not want Mr. Pinon to

have any legal rights to SA-M. He also confirmed that he had been held in contempt for

denying Mr. Pinon visits with SA-M.

       The court-appointed GAL also testified. He indicated that Mr. Pinon seemed to

meet all the statutory requirements of a de facto parent under the newly enacted statute,

RCW 26.26A.440. The GAL testified that Mr. Pinon has had the stronger bond with SA-

M for the majority of her life, that Mr. Pinon has the better past and potential future ability

to parent, and that it was not in SA-M’s best interest to lose contact with Mr. Pinon.

       The GAL further testified that he had some concerns about Mr. Alvarez but does

not believe that he is an unfit parent. During his most recent interview with SA-M, she

indicated that she had changed her mind and now wanted to live with Mr. Alvarez. The

GAL testified, however, that her statements to him, about being uncomfortable with Mr.

Pinon, seemed rehearsed and came out in “odd spurts.” He testified that her statements

about how she wanted to live with Mr. Alvarez also seemed “very rehearsed.” He

commented that Mr. Alvarez seemed to have an overriding concern with the economic

aspects of the case. In his report, on the subject of abusive use of conflict, the GAL

specifically noted that it appears Mr. Alvarez continues to discuss the case, including

                                               7
No. 37108-5-III
In re Custody of SA-M


financial issues, in front of SA-M. Ultimately, however, the GAL recommended that SA-

M stay with Mr. Alvarez. The GAL’s recommendation was based on his concern for the

disruption that another change in custody would cause to SA-M.


   TRIAL COURT’S RULING

       After the evidence was presented, the trial court provided its oral ruling. As the

court put it, the first issue, whether Mr. Pinon was a de facto parent, “was easy; the second

part is complicated.” Considering residential placement of SA-M, the court put great

weight in the GAL’s statement that if the statute on de facto parenting had been in effect

in 2017, the GAL would not have recommended a change in custody. The court

concluded it was in the child’s best interest to place custody with Mr. Pinon.

       In its final parenting plan, the court designated Mr. Pinon as SA-M’s custodian,

ordered SA-M to live primarily with Mr. Pinon, and found that limitations should be put

on Mr. Alvarez’s time with SA-M. These limitations were supported by the court’s

findings:

       Child Abuse - Jose Luis Alvarez (or someone living in that parent’s home)
       abused or threatened to abuse a child. The abuse was: physical repeated
       emotional abuse.
       ....
       Abusive use of conflict - Jose Luis Alvarez uses conflict in a way that
       endangers or damages the psychological development of the child listed in 2.

Clerk’s Papers (CP) at 908-09.

       Mr. Alvarez appeals.

                                              8
No. 37108-5-III
In re Custody of SA-M


                                        ANALYSIS

   DE FACTO PARENTING

      Effective January 1, 2019, the Washington Uniform Parentage Act (WUPA), ch.

26.26A RCW, was updated to provide statutory recognition of de facto parents. “This

provision ensures that individuals who form strong parent-child bonds with children with

the consent and encouragement of the child’s legal parent are not excluded from a

determination of parentage simply because they entered the child’s life sometime after the

child’s birth.” UNIF. PARENTAGE ACT (2017) § 609 cmt., 98 U.L.A. 81 (2019).

      To establish rights as a de facto parent, the petitioner must prove, by a

preponderance of the evidence, the seven factors set forth in RCW 26.26A.440(4):

          (a) The individual resided with the child as a regular member of the
      child’s household for a significant period;
          (b) The individual engaged in consistent caretaking of the child;
         (c) The individual undertook full and permanent responsibilities of a
      parent of the child without expectation of financial compensation;
          (d) The individual held out the child as the individual’s child;
          (e) The individual established a bonded and dependent relationship with
      the child which is parental in nature;
         (f) Another parent of the child fostered or supported the bonded and
      dependent relationship required under (e) of this subsection; and
          (g) Continuing the relationship between the individual and the child is in
      the best interest of the child.




                                             9
No. 37108-5-III
In re Custody of SA-M


       At trial in this case, the court found that Mr. Pinon had proved all seven factors and

was therefore SA-M’s de facto parent. On appeal, Mr. Alvarez only challenges the court’s

finding on the last factor: that it was in SA-M’s best interest to continue her relationship

with Mr. Pinon. With respect to this factor, the court made two findings. First, that it was

in SA-M’s best interest to continue her relationship with Mr. Pinon. The court also found,

“It is in [SA-M’s] best interest that Petitioner be her primary parent because of his shown

parenting abilities and the close bond [SA-M] has with him and because respondent is not

a fit parent.” CP at 805. Mr. Alvarez raises several issues with respect to this finding.

       Before reaching the specific arguments raised by Mr. Alvarez, it is important to

distinguish the findings that support a de facto parent from the findings that support a

residential schedule. The first step is to decide whether Mr. Pinon is a de facto parent. By

statute, this conclusion now requires a finding that “[c]ontinuing the relationship between

the individual and the child is in the best interest of the child.” RCW 26.26A.440(4)(g).1

Once declared a de facto parent, the petitioner “stands in legal parity with an otherwise

legal parent, whether biological, adoptive, or otherwise.” In re Parentage of L.B., 155

Wn.2d 679, 708, 122 P.3d 161 (2005).



       1
        This statutory element to finding a de facto parent relationship is different from
the common law elements. Under common law, the child’s best interest was a secondary
consideration, and only came into play when the court was determining parental rights and
responsibilities. In re Parentage of L.B., 155 Wn.2d 679, 708, 122 P.3d 161 (2005).


                                              10
No. 37108-5-III
In re Custody of SA-M


       If the court finds a de facto parentage has been established, then the court can

decide custody if residential placement is also an issue. “[R]ecognition of a person as a

child’s de facto parent necessarily ‘authorizes [a] court to consider an award of parental

rights and responsibilities . . . based on its determination of the best interest of the child.’”

Id. (quoting C.E.W. v. D.E.W., 2004 ME 43, 845 A.2d 1146, 1151-52). In deciding a

child’s residential schedule, a court must again consider the child’s best interest. RCW

26.09.184(1)(g). But finding that it is in the child’s best interest to continue a de facto

relationship is distinct from determining the child’s best interest for purposes of custody.

The interests are not necessarily the same.

       In challenging the “best interest” factor for purposes of the de facto parenting

petition, Mr. Alvarez argues that both he and Mr. Pinon are equally capable parents, Mr.

Alvarez is not unfit, and Mr. Alvarez’s biological connection gives him an advantage over

Mr. Pinon in determining custody. To the extent that Mr. Alvarez is contesting the court’s

finding that Mr. Pinon is a de facto parent, we reject his argument.

       In finding that it is in SA-M’s best interest to continue a relationship with Mr.

Pinon, the court does not have to find that Mr. Pinon is a better parent than Mr. Alvarez or

that Mr. Alvarez is unfit. Instead, the focus is on the relationship between SA-M and Mr.

Pinon. See In re Matter of L.J.M., 15 Wn. App. 2d 588, 602, 476 P.3d 636 (2020)

(requisite finding that one parent supported the de facto relationship has nothing to do

with the other genetic parent). Finding that a person is a de facto parent is not a zero-sum

                                               11
No. 37108-5-III
In re Custody of SA-M


determination. Indeed WUPA makes clear that a court may find that a child has more

than two parents if failing to recognize a de facto parent would be detrimental to the child.

RCW 26.26A.460(3). “A finding of detriment to the child does not require a finding of

unfitness of any parent or individual seeking an adjudication of parentage.” Id.

       In his reply brief, Mr. Alvarez argues that the trial court conflated the best interest

standards for a de facto parent and custody determinations. Again, the trial court found

that it was in “SA-M’s best interest that [Mr. Pinon] be her primary parent because of his

shown parenting abilities and the close bond [SA-M] has with him and because

respondent is not a fit parent.” We agree that the trial court seemed to combine the

findings for a de facto parent with the findings necessary for custody, but any error was

harmless.

       To be clear, the court found that it was in SA-M’s best interest to continue her

relationship with Mr. Pinon. As the court noted, this finding is supported by evidence that

SA-M and Mr. Pinon had a strong bond and Mr. Pinon had demonstrated parenting

abilities. The additional finding—that it is in SA-M’s best interest for Mr. Pinon to be her

primary parent—implicitly recognizes that their relationship should continue.

       In this case, the trial court found that Mr. Pinon proved the seven factors set forth

in RCW 26.26A.440(4) by a preponderance of the evidence and declared him a de facto

parent to SA-M. Other than the court’s determination on the child’s best interest, Mr.




                                              12
No. 37108-5-III
In re Custody of SA-M


Alvarez does not seriously contest the court’s other findings with respect to Mr. Pinon’s

de facto parenting status.


   RESIDENTIAL SCHEDULE

       Mr. Alverez’s primary challenge on appeal seems to be the trial court’s

determination of custody, not parentage. His arguments focus on which of the two men is

the better parent, and he challenges the trial court’s finding that he is an unfit parent and

that his time with SA-M should be limited.

       In reviewing Mr. Alvarez’s challenge to the determination of custody, we give

broad deference to the trial court’s findings. An appellate court will not lightly disturb a

custody ruling due to the trial court’s “unique opportunity to personally observe the

parties.” In re Custody of Stell, 56 Wn. App. 356, 366, 783 P.2d 615 (1989). The trial

court’s decision will stand absent an abuse of discretion. In re Marriage of McDole, 122

Wn.2d 604, 610, 859 P.2d 1239 (1993). A trial court abuses its discretion if it applies the

law incorrectly or relies on unsupported facts. Gildon v. Simon Prop. Grp., Inc., 158

Wn.2d 483, 494, 145 P.3d 1196 (2006).

       Findings of fact will be reviewed to determine if they are supported by substantial

evidence. Price v. Kitsap Transit, 125 Wn.2d 456, 465, 886 P.2d 556 (1994). Substantial

evidence is evidence sufficient to persuade a fair and rational person of the truth of a

premise. Id. at 466. Appellate courts review de novo whether a trial court’s conclusions



                                              13
No. 37108-5-III
In re Custody of SA-M


of law flow from its findings. Rogers v. Dep’t of Labor & Indus., 151 Wn. App. 174, 180,

210 P.3d 355 (2009).

       Whether evidence is sufficient to meet or overcome a burden of proof is a question

that requires weighing of the evidence. Spivey v. City of Bellevue, 187 Wn.2d 716, 728-

29, 389 P.3d 504 (2017). “Appellate courts are not suited for, and therefore not in the

business of, weighing and balancing competing evidence.” Renz v. Spokane Eye Clinic,

P.S., 114 Wn. App. 611, 623, 60 P.3d 106 (2002). Nor will a reviewing court make

credibility determinations on appeal. State v. Camarillo, 115 Wn.2d 60, 71, 794 P.2d 850

(1990). Instead, an appellate court considers the evidence in a light most favorable to the

prevailing party to determine if a rational trier of fact could find the fact more likely than

not to be true. In re Welfare of X.T., 174 Wn. App. 733, 737, 300 P.3d 824 (2013).

If there is substantial evidence to support a finding, it does not matter if there is

contradictory evidence in the record. Burrill v. Burrill, 113 Wn. App. 863, 868, 56 P.3d

993 (2002).

       Preliminarily, we reject Mr. Alvarez’s argument that the trial court’s parenting plan

interferes with his fundamental rights as a natural parent. Once the court properly

declared Mr. Pinon to be a de facto parent, he stood in parity with Mr. Alvarez for

purposes of residential time and decision-making: “a parent-child relationship established

under this chapter applies for all purposes, except as otherwise provided by law of this

state other than this chapter.” RCW 26.26A.110. Thus, the rights and responsibilities that

                                               14
No. 37108-5-III
In re Custody of SA-M


attach to de facto parents “do not infringe on the fundamental liberty interests of the other

legal parent in the family unit.” L.B., 155 Wn.2d at 712.

       Decisions on custody are governed by RCW 26.09.187. The statute sets forth

seven factors to consider in deciding residential schedules and decision-making authority

between parents, with the greatest weight given to the first factor:

          (i) The relative strength, nature, and stability of the child’s relationship
       with each parent;
          (ii) The agreements of the parties, provided they were entered into
       knowingly and voluntarily;
           (iii) Each parent’s past and potential for future performance of parenting
       functions as defined in *RCW 26.09.004(3), including whether a parent has
       taken greater responsibility for performing parenting functions relating to
       the daily needs of the child;
          (iv) The emotional needs and developmental level of the child;
           (v) The child’s relationship with siblings and with other significant
       adults, as well as the child’s involvement with his or her physical
       surroundings, school, or other significant activities;
           (vi) The wishes of the parents and the wishes of a child who is
       sufficiently mature to express reasoned and independent preferences as to
       his or her residential schedule; and
          (vii) Each parent’s employment schedule, and shall make
       accommodations consistent with those schedules.

RCW 26.09.187(3)(a).

       In concluding that Mr. Pinon should be awarded primary custody, the court found:

       [SA-M’S] strength, nature and stability of relationship is stronger with
       Gabriel Pinon than Jose [Alvarez] and she is more closely bonded to Gabriel
       than Jose and views Gabriel as her father. Gabriel has done the majority of
       parenting factors on a daily basis for the majority of the child’s life and taken
       greater responsibility to perform the role of a parent than Jose. Gabriel’s past

                                              15
No. 37108-5-III
In re Custody of SA-M


       and potential to perform parenting functions is stronger than Jose’s.
       Considering[SA-M]’s age and her developmental level, [SA-M]’s best
       interests are served by placing her care, custody and control with Gabriel.

CP at 853. The court also found that Mr. Alvarez is subject to limiting factors under

RCW 26.09.191 and is not a fit parent. Id.

       There is substantial evidence in the record to support these findings. The trial court

adopted the GAL’s trial testimony concerning these statutory factors. Mr. Pinon was the

only father figure in SA-M’s life from the time she was 18 months old until almost her

sixth birthday. During that time, Mr. Pinon provided consistent caretaking and full

parenting responsibilities for SA-M and the other children in his household. There was

ample testimony about Mr. Pinon’s passion for parenthood and how he has successfully

raised other children. There was evidence from several witnesses that he and SA-M share

a strong, durable bond. The trial court had the opportunity to listen firsthand to all

witnesses, make credibility determinations on disputed testimony, and weigh the evidence.

       Finally, substantial evidence supports the trial court’s finding that Mr. Alvarez is an

unfit parent and should have limitations imposed on his residential time. The trial court

found that Mr. Alvarez was physically and emotionally abusive and that he employed an

abusive use of conflict in a way that damaged SA-M’s development. As the court noted,

Mr. Alvarez had a history of abandoning both of his children. Prior to the death of Ms.

Morales, Mr. Alvarez had visited his daughter SA-M one time in four years. Testimony at

trial indicated that he was making no attempt to be involved in his youngest daughter’s life.

                                              16
No. 37108-5-III
In re Custody of SA-M


       There was also evidence that while SA-M was in Mr. Alvarez’s custody, her

performance in school fell sharply and her mental health deteriorated. There were several

allegations from different sources that Mr. Alvarez used corporal punishment and failed to

care for SA-M. There was testimony in the GAL’s report that SA-M would have bruises

she did not want to explain when she came from Mr. Alvarez’s house. As the GAL

explained, he was not surprised by CPS’s finding because the majority of their reports

come back unfounded.

       The evidence also supported the court’s finding that Mr. Alvarez employed abusive

use of conflict. He threatened to leave the country with SA-M if he lost his court case.

Mr. Alvarez testified at trial that he does not want Mr. Pinon to have any legal rights

regarding SA-M. The trial court noted SA-M’s spontaneous and reoccurring statements to

the GAL that she wanted to live with Mr. Alvarez appeared rehearsed and suggested that

Mr. Alvarez was applying pressure on the child to support his claim for custody. SA-M

also made unprompted comments to the GAL about Mr. Pinon’s use of funds that were

intended for SA-M, and Mr. Alvarez admitted talking to her about the funds she was

receiving from Social Security.

       While much of this evidence was disputed, it is fully within the trial court’s

discretion to weigh the evidence and determine witness credibility. In the end, there is

substantial evidence to support the trial court’s findings and conclusions that Mr. Pinon is




                                             17
No. 37108-5-III
In re Custody of SA-M


SA-M’s de facto parent, that primary residential time should be granted to Mr. Pinon, with

limitations placed on Mr. Alvarez’s residential time.


   ATTORNEY FEES

       Mr. Pinon requests attorney fees on appeal, arguing that the appeal was frivolous.

RAP 18.9 empowers this court to award attorney fees for frivolous appeals. An appeal is

frivolous when it presents “no debatable issues upon which reasonable minds could

differ,” and is lacking in merit “that there [is] no reasonable possibility of reversal.”

Mahoney v. Shinpoch, 107 Wn.2d 679, 691, 732 P.2d 510 (1987). RCW 26.26B.060 and

RCW 26.26A.510 also empower this court to order reasonable attorney fees.

                                       CONCLUSION

       Mr. Alvarez’s appeal is not frivolous. The law is not well-developed on the newly

enacted statute pertaining to de facto parentage. The issues were well presented and

meritorious. The court below ordered each party to pay their own fees. We deny Mr.

Pinon’s request for attorney fees.

       Affirm.

                                               _________________________________
                                                       Staab, J.
WE CONCUR:



_________________________________              _________________________________
      Lawrence-Berrey, J.                              Pennell, C.J.

                                              18